Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION
                                        No. 04-13-00147-CR

                              EX PARTE Herbey Medrano DEHOYOS

                      From the 198th Judicial District Court, Kerr County, Texas
                                     Trial Court No. 12-1196-B
                              Honorable Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 12, 2013

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.

The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).

                                                   PER CURIAM

DO NOT PUBLISH